Title: Thomas Jefferson’s Plats of Poplar Forest Boundaries, 14 December 1817
From: Jefferson, Thomas
To: 


                        scale 50. po. to the inch. platted Dec. 14 17.
                        
                            
                            
                            
                        
                        Course pursued in making this plat. Dec.  14 17.
                        Began at the white (or Span. o. as sometimes called) corner
                        S. 88. W. 85. po. a marked line
                        N. 52. W. 148. po. a marked line to Clarke’s ∠ chesnut.
                        then from the Chesnut, platted his full marked line N. 62. E
                        that line continued to the Poplar Forest is mine
                        & the same, stopping at Cobb’s ∠ wherever it is fixes his next line, by Mosely’s pat. 62. po.
                        
                        then I begun again at the w.o. corner
                        
                            
                                N. 70. W.
                                31. po. 
                                to the 2 piles of stones, along the road.
                            
                            
                                 
N. 38. W.
                                145. po. 
                                to a Chesnut marked side line in P.F.
                            
                            
                                
                                 19.50 
                                to a red oak side line on Cobb’s path.
                            
                            
                                
                                
	
	 23.  
                                to suspicious pointers 10.f. to the left.
                            
                        
                        
                        
                        
                            
                                then begun at the 2. stones.
                            
                            
                                N. 70. W.
                                100. po. to where my road forks off.
                            
                            
                                N. 73. W.
                                69.12
                            
                            
                                N. 50. W.
                                 2. po. to crossg Cobb’s path.
                            
                            
                                
                                47.36. along road, then leaving it
                            
                            
                                S. 70. E W.
                                3½ po. to w.o. stump
                            
                            
                                N. 50. W.
                                10. to our Begg Dec. 9. pile stones
                            
                            
                                
                                 12½ to fore & aft white oak
                            
                            
                                
                                 99. to corner beyond N. Lond. road
                            
                            
                                
                                121½
                            
                        
                        
                        
                        
                        On a separate sheet:
                        
                        
                            
                            
                            
                        
                        
                        a. is where the p.o. would be by the survey of our own lines
                        b. where it would be by that of Cobb’s
                        it’s place on the line is where Organ’s courses found it.
                        
                        
                        On a separate sheet:
                        
                        Scale 50. po. to the inch   made on the work of Dec. 14.
                        
                        
                            
                            
                            
                        
                    